USCA4 Appeal: 21-4505      Doc: 27         Filed: 10/17/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4505


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CALEB MALIK BATCHELOR,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-cr-00541-D-1)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part, dismissed in part by unpublished per curiam opinion.


        ON BRIEF: M. Linsay Boyce, DYSART WILLIS & HUBBARD PLLC, Raleigh, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4505      Doc: 27          Filed: 10/17/2022     Pg: 2 of 5




        PER CURIAM:

               Caleb Malik Batchelor pled guilty, pursuant to a written plea agreement, to two

        counts of possession of ammunition by a convicted felon, in violation of 18 U.S.C.

        §§ 922(g)(1), 924(a)(2). The district court imposed a 235-month sentence, which was

        within the advisory Sentencing Guidelines range. On appeal, counsel has filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), questioning the validity of

        Batchelor’s guilty plea and the reasonableness of his sentence, claiming that Batchelor is

        actually innocent, and raising an ineffective assistance of counsel claim. Although advised

        of his right to do so, Batchelor has not filed a supplemental pro se brief. The Government

        has moved to dismiss Batchelor’s appeal as barred by the appeal waiver in his plea

        agreement. For the following reasons, we affirm in part and dismiss in part.

               We review de novo the validity of the appeal waiver. United States v. Copeland,

        707 F.3d 522, 528 (4th Cir. 2013). Generally, we “will enforce an appeal waiver to

        preclude a defendant from appealing a specific issue if the record establishes that the waiver

        is valid and the issue being appealed is within the scope of the waiver.” United States v.

        Dillard, 891 F.3d 151, 156 (4th Cir. 2018) (internal quotation marks omitted). A defendant

        validly waives his appeal rights if the waiver is knowing and intelligent. United States v.

        Manigan, 592 F.3d 621, 627 (4th Cir. 2010). “To determine whether a waiver is knowing

        and intelligent, we examine the totality of the circumstances, including the experience and

        conduct of the accused, as well as the accused’s educational background and familiarity

        with the terms of the plea agreement.” United States v. Thornsbury, 670 F.3d 532, 537

        (4th Cir. 2012) (internal quotation marks omitted).

                                                      2
USCA4 Appeal: 21-4505      Doc: 27         Filed: 10/17/2022     Pg: 3 of 5




               Our independent review of the record confirms that Batchelor knowingly and

        voluntarily waived his right to appeal his convictions and whatever sentence was imposed

        on any ground other than ineffective assistance of counsel or prosecutorial misconduct.

        Thus, we conclude the waiver is valid and enforceable. Further, the sentencing issue

        counsel raises on appeal pursuant to Anders falls squarely within the broad compass of the

        waiver, as does Batchelor’s claim of actual innocence. “A proper showing of actual

        innocence” falls outside the scope of an appeal waiver, United States v. Adams, 814 F.3d

        178, 182 (4th Cir. 2016) (internal quotation marks omitted), but Batchelor has not made a

        cognizable showing of actual innocence. Specifically, although Batchelor argues that he

        was not previously convicted of a felony offense and is thus innocent of the § 922(g)

        offenses, the record reflects that he previously received a 14-month sentence for a drug

        offense and therefore was a convicted felon when he possessed the ammunition in violation

        of 18 U.S.C. §§ 922(g)(1), 924(a)(2).

               Batchelor’s appeal waiver does not prevent him from challenging the validity of the

        plea itself. See United States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018). A guilty plea

        is valid if it represents a knowing, intelligent, and voluntary choice by a defendant who is

        aware of the likely consequences of his plea. United States v. Fisher, 711 F.3d 460, 464-

        65 (4th Cir. 2013). Because Batchelor did not attempt to withdraw his guilty plea in the

        district court, we review the validity of the plea for plain error, and may vacate the plea

        only if Batchelor shows there is a reasonable probability he would not have pled guilty but




                                                     3
USCA4 Appeal: 21-4505       Doc: 27          Filed: 10/17/2022    Pg: 4 of 5




        for the district court’s errors. *   See United States v. Sanya, 774 F.3d 812, 815-16

        (4th Cir. 2014). Although our review reveals a minor omission during the colloquy, see

        Fed. R. Crim. P. 11(c)(4), we conclude that it did not affect Batchelor’s substantial rights,

        see Sanya, 774 F.3d at 817 (discussing substantial rights in guilty plea context). Moreover,

        there is no suggestion in the record that, if not for the court’s omission, Batchelor would

        not have pled guilty. Batchelor’s guilty plea was therefore valid.

               Lastly, Batchelor’s claim that his counsel rendered ineffective assistance falls

        outside of the scope of his appeal waiver. Unless the record conclusively establishes that

        counsel rendered ineffective assistance, however, such claims are not cognizable on direct

        appeal. United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Because the present

        record does not conclusively establish that counsel rendered ineffective assistance, we

        decline to address this claim on direct appeal. Batchelor’s argument is more appropriately

        raised, if at all, in a 28 U.S.C. § 2255 motion. United States v. Jordan, 952 F.3d 160, 163

        n.1 (4th Cir. 2020).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore grant the Government’s motion in

        part and dismiss Batchelor’s appeal as to the issues within the scope of his appeal waiver,

        and we deny the motion in part and affirm the remainder of the judgment. This court

        requires that counsel inform Batchelor, in writing, of the right to petition the Supreme



               *
                   Batchelor consented to a magistrate judge conducting the Fed. R. Crim. P. 11
        hearing.

                                                      4
USCA4 Appeal: 21-4505         Doc: 27       Filed: 10/17/2022     Pg: 5 of 5




        Court of the United States for further review. If Batchelor requests that a petition be filed,

        but counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Batchelor.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                      5